Title: To John Adams from Benjamin Waterhouse, 4 June 1821
From: Waterhouse, Benjamin
To: Adams, John


				
					Dear Sir,
					Cambridge June 4th. 1821.
				
				Your letter justifying & glorifying the character of Junius Brutus is the most masterly apology for that prodigy of patriotism & integrity I ever read. I have read it so often that I have it by heart. I wish all my crude political notions had met with such corrections.—My letters to you of late, have been the productions of an easy &, as you suggested, a happy mind; but this one is not of that class. Since I wrote you last, an event has come to my knowledge, which has filled me, & mine, with trouble & anxiety. In the late pulling to pieces of our little army, I am left out of the list of medical men, and of course deprived of all my income. Yes all. It besure was small; only twelve hundred dollars per ann. Still it was an anchor, sufficient to hold me steady & safe untill I should not need it. But now they have cut my cable, & I am left, when nearer 70, than 60 years of age, to be stranded on the Essex, or any other inhospitable Shore. It has been supposed that Mr Monroe (for the matter rests solely with him) has been induced to believe that I am a man in easy circumstances; & that my salary was no object to me; whereas I have, at present, no other means of subsistence, & can strike into no new line of business. I maybe some day in easy circumstances; but this depends on the life of a man belonging to a family famous for longivity; and as noted for holding fast & hard whatever they possess. We are, unfortunately, classed among the rich, & obliged to appear so, without deriving any benefit of the riches of our connexions.—To be poor and to be thought rich by our acquaintance, is a species of splendid wretchedness, that wants a name.President Jefferson gave me a medical appointment worth 15,00 dolrs. per ann. avowedly for my successful labours in vaccination. When Dr Eustis, & some other Doctors of the army expressed their dissatisfaction at it, Mr Jefferson replied—“During our revolutionary war, we lost in Canada, & on our frontiers Ten thousand men by the Small Pox; and we should probably lost loose that number or more this  war should we have another war, had not Dr. W. prevented such a calamity by expediting, by his incessant labours, the practice of vaccination full twenty years sooner than it, otherwise, would have been adopted. Beside, I consider not merely the army, but the whole people of the U.S. under obligations to him for saving an immense number of lives”—And he added, I therefore seized the first opportunity that occurred of testifying my sense of that obligation. Prest. Madison caught the same idea from his predeccessor;—but the thing I fear escaped President Monroe.Since that time you know better than any of them, how the unprincipled & jesuitical Junto impelled the college to join with certain professional men to destroy me & my family root & branch. They robbed me of the hard-earned fruit of the labours of more than 30 years & gave it to two of their favourites, because I would not join them in their bitter war against the national government. Both Mr Jefferson & Mr Madison exerted themselves to prevent my destruction, without their aid, when, in fact, I cannot; for my creditors would eat me up in a twelve month.—When the army was reduced to the peace establishment, the Board of officers, acting according to certain military principles, left me out; but President Madison took his pen & put me in again. The late board of Officers, acting on the same principles, left me out; but when the list was presented to Prest. Monroe he did not put me in again, as was expected. I expected the board would have acted as they did; for I never was in the actual service of the army—And it is said that the President has been made to believe that I am rich.Now I believe, & so do others, that you could set this right with Prest. Monroe by a few lines better than I, or any one, or every one could do by writing a volume. I am loath, very loath to tax your exertion. I feel for your eyes, & your yet extraordinary hand, which seems, by your last letter, to have come to.Every one of our Presidents may not consider that the proper emblemn of Our Government is not an Eagle, but an Arrow, which is a potent weapon combines compounded of the sword & the pen. The sword–part is useless without the feather. If the sword has done much, the pen has done more. When the first is rewarded, the last should not be forgotten.I have been confined, the week past, by indisposition, or should have rode over to Quincy, instead of writing.I remain as ever your steady friend
				
					Benjn: Waterhouse
				
				
					It has been said, by some high officers that the office I held, (assistant surgeon of a reduced post) was too mean for me, and so indeed I felt it. Will the President give me one that I am more fit for, and I for it?
				
			